DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0184164 filed December 22, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/KR2016/015125 filed December 22, 2016.
Claim Status
Claims Filing Date
December 28, 2021
Amended
1
Cancelled
2
Pending
1, 3-14
Withdrawn
4-14
Under Examination
1, 3


Response to Arguments 
Usuki in view of Schwartz as evidenced by ASTM E112-13
Applicant’s arguments, see Remarks pg. 6 paras. 3-4, filed December 28, 2021, with respect to Usuki in view of Schwartz as evidenced by ASTM E112-13 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant argues persuasively Usuki teaches 0.003 to 0.008% N and less than 0.003% N results in insufficient AlN precipitation (Remarks pg. 6 paras. 3-4).
	Usuki teaches N content in [0014].
Funakawa et al. in view of Funakawa ‘253 as evidenced by ASTM E112-13
Funakawa et al. in view of Funakawa ‘253,Usuki, and Schwartz as evidenced by ASTM E112-13
The applicant argues Funakawa ‘253 discloses a steel sheet for vehicles or home electronics and not a continuous self-brazing cold rolled steel sheet, where the characteristics are significantly different (Remarks pg. 6 para. 6).
In response to applicant's argument that Funakawa ‘253 discloses a steel sheet for vehicles or home electronics and not a continuous self-brazing cold rolled steel sheet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	The composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018], [0020]) and structure (Funakawa et al. Fig. 1) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Funakawa et al. in view of Funakawa ‘253.
	The applicant argues Funakawa et al and Funakawa ‘253 disclose various constituents of a steel sheet, but do not disclose a constituent that satisfies all the limitations (Remarks pg. 7 para. 2), where the contents of B, Al, and N, and Eqs. 1 and 2, and the weight ratio of AlN and BN precipitates are different (Remarks pg. 7 para. 3).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). 
The presence of AlN and BN precipitates (Funakawa et al. pg. 540 para. 1, Fig. 6, 4. Conclusions), that B binds to N earlier than Al (Funakawa ‘253 [0026]), and composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]) render the claims obvious. In particular, Funakawa et al. teaches 0.0024 B, 0.014 Al, and 0.0026 N (Table 1 No. D), which all fall within the respectively claimed ranges prima facie case of obviousness exists. MPEP 2144.05(I).
The composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the composition, structure, and processes of the invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed relationship between [BN] and [AlN] in Equation 3. Evidence to suggest otherwise has not been presented.
Kawano as evidenced by ASTM E112-13
Kawano in view of Usuki and Schwartz as evidenced by ASTM E112-13
	The applicant argues Kawano does not remedy the deficiencies of the other references (Remarks pg. 7 para. 4).
	The examiner respectfully disagrees. The composition (Kawano 4:21-68, 5:1-68, 6:1-19), structure (Kawano 3:5-15), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Kawano 6:30-64) of the prior art are substantially similar to the processes of the invention (applicant’s specification 13:18 to 17:22). It appears that the product of the prior of the prior art is substantially similar to the claimed product, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 1) and between [N], [AlN], and [BN] in Equation 4 (claim 3). Therefore, the teachings of Kawano render claims 1 and 3 obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (Funakawa et al. “Effect of Al Content on r-Value and Recrystallization Texture of B-Bearing Al-Killed Steel Sheets” Materials Science Forum 1998 Vols. 284-286, pp 535-542.) in view of Funakawa ‘253 (JP 2001-152253 machine translation) as evidenced by ASTM E112-13.
Regarding claim 1, Funakawa et al. teaches a B-bearing low carbon Al-killed steel sheet manufactured by cold-rolling (Abstract and 2. Experimental) with a composition, B/N ratio (Equation 2, taught), B/Al ratio (Equation 1, calculated) (Table 1 No. D), and average crystal grain size of about 9 to 10 (Fig. 1; about 11.2 to 15.9 um ASTM E112-13 Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The composition of Funakawa et al. contains C, Mn, and S contents that are outside the claimed range.
Funakawa ‘253 teaches a cold-rolled steel sheet ([0001]) comprising 0.05% or less C ([0018]), 0.05 to 0.5% Mn ([0020]), and 0.03% or less S ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Funakawa et al. to vary the C content to be 0.05% or less, to vary the Mn content from 0.05 to 0.5%, and to vary the S content to be 0.03% or less because C above this amount carbides precipitate, lowering ductility and aging resistance (Funakawa ‘253 [0018]), Mn fixes S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]), and S is a harmful element that inhibits hot ductility and moldability and is fixed as MnS, which decreases stretch flangeability as the amount increases (Funakawa ‘253 [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitation of the steel sheet being a “continuous self-brazing” steel sheet has been considered and has been determined to recite the purpose or intended use of the instantly claimed cold rolled steel sheet. The composition (Funakawa et al Table 1 No. D; Funakawa ‘253 [0018] and [0020]) and structure (Funakawa et al. Fig. 1) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Funakawa et al. and Funakawa ‘253. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(III).

Claim 1
Funakawa et al. Table 1 No. D
Funakawa ‘253 [0008], [0012], [0013], [0018]-[0027]
C
0.02 to 0.08
0.012
0.05 or less
Mn
0.03 to 0.10
0.14
0.05 to 0.5
Si
0.10 or less, excluding 0
0.01
0.1 or less
Al
0.005 to 0.05
0.014
0.1 or less
P
0.015 or less, excluding 0
0.014
0.03 or less
S
0.01 or less, excluding 0
0.012
0.03 or less
N
0.0026 or less, excluding 0
0.0026
0.004 or less
B
0.0003 to 0.0036
0.0024
0.0035 or less
Fe
Remainder
Balance
Balance
Average crystal grain size
8 to 16 um
About 9 to 10  (11.2 to 15.9 um)
Fine
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.43
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
1.20
-


Funakawa et al. teaches the presence of AlN and BN precipitates (pg. 540 para. 1, Fig. 6, 4. Conclusions) and Funakawa ‘253 teaches that B binds to N earlier than Al ([0026]). Further, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the composition, structure, and processes of the invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed relationship between [BN] and [AlN] in Equation 3.

Instant Specification 13:18 to 17:22
Funakawa et al. 2. Experimental
Funakawa ‘253 [0028]-[0040], [0042], [0047]
Heating
1200°C or more
1250°C
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Finish temperature 880 to 900°C
Finish temperature Ar3 or higher and 920 or lower
Winding
600 to 750°C
700°C
660 or lower
Cold Roll
50 to 95%
84% (4.5 to 0.7 mm)
30 to 90%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec


750°C 90 sec
750 to 780°C


Regarding claim 3, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the composition, structure, and processes of the invention. It appears that the product of the prior art is substantially similar to the product claimed, including the claimed relationship between [N], [AlN], and [BN] in Equation 4.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa et al. (Funakawa et al. “Effect of Al Content on r-Value and Recrystallization Texture of B-Bearing Al-Killed Steel Sheets” Materials Science Forum 1998 Vols. 284-286, pp 535-542.) in view of Funakawa ‘253 (JP 2001-152253 machine translation), Usuki (JP H11-229084 machine translation), and Schwartz (Schwartz. Chapter 3: Elements of the Brazing Process. Brazing. ASM International 2003 pp. 15-62. Citations as page:column:paragraph.) as evidenced by ASTM E112-13.
In the event it is determined that “continuous self-brazing” imparts additional structure to the claimed steel sheet, then the below rejection of Funakawa et al in view of Funakawa ‘253, Usuki, and Schwartz is applied.
Regarding claim 1, Funakawa et al. teaches a B-bearing low carbon Al-killed steel sheet manufactured by cold-rolling (Abstract and 2. Experimental) with a composition, B/N ratio (Equation 2, taught), B/Al ratio (Equation 1, calculated) (Table 1 No. D), and average crystal grain size of about 9 to 10 (Fig. 1; about 11.2 to 15.9 um ASTM E112-13 Table 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The composition of Funakawa et al. contains C, Mn, and S contents that are outside the claimed range.
Funakawa ‘253 teaches a cold-rolled steel sheet ([0001]) comprising 0.05% or less C ([0018]), 0.05 to 0.5% Mn ([0020]), and 0.03% or less S ([0022]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Funakawa et al. to vary the C content to be 0.05% or less, to vary the Mn content from 0.05 to 0.5%, and to include 0.03% or less S because C above this amount carbides precipitate, lowering ductility and aging resistance (Funakawa ‘253 [0018]), Mn fixes S as MnS and improves hot ductility without hardening the steel and deteriorating moldability (Funakawa ‘253 [0020]), and S is a harmful element that inhibits hot ductility and moldability and is fixed as MnS, where as the amount increases the stretch flangeability decreases (Funakawa ‘253 [0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Funakawa et al. in view of Funakawa ‘253 teaches a B-bearing low carbon Al-killed steel (Funakawa et al. Abstract, 2. Experimental procedures), but is silent to the steel sheet being a “continuous self-brazing” steel sheet.
Usuki teaches a B containing low-carbon aluminum killed steel ([0004]) copper-plated sheet having excellent copper penetration resistance ([0001]) for use in brazing (i.e. self-brazing; [0022]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the B-bearing low carbon Al-killed steel of Funakawa et al. and Funakawa ‘253 to be a self-brazing steel sheet because it is a known type of steel used in brazing (Usuki [0001], [0004], [0022]-[0024]) that allows for fusing and bonding between steel sheets (Usuki [0002]). The composition and structure of Funakawa et al. and Funakawa ‘253 (Funakawa Table 1 No. D and Fig. 1; Funakawa ‘253 [0018] and [0020]) are substantially similar to the composition and structure of Usuki (Usuki [0005], [0010]-[0015], and [0031]), which suppresses and prevents coarsening during copper infiltration, preventing brittleness of the grain boundaries and improving aging properties of the base steel sheet (Usuki [0006]).
Usuki teaches brazing ([0022]-[0024]), but is silent to it being continuous.
Schwartz teaches brazing furnaces are either batch or continuous (24:1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the brazing process of Usuki to be continuous because it turns out the highest-volume production (Schwartz 24:2:1). Further, continuous operation is obvious in light of a batch process of the prior art. MPEP 2144.04(V)(E).
Funakawa et al. teaches the presence of AlN and BN precipitates (pg. 540 para. 1, Fig. 6, 4. Conclusions) and Funakawa ‘253 teaches that B binds to N earlier than Al ([0026]). Further, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationship between [BN] and [AlN] in Equation 3.
Regarding claim 3, the composition (Funakawa et al. Table 1 No. D; Funakawa ‘253 [0018] and [0020]), structure (i.e. average crystal grain size; Funakawa et al. Fig. 1), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Funakawa et al. 2. Experimental; Funakawa ‘253 [0028]-[0040], [0042], and [0047]) of the prior art are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed relationship between [N], [AlN], and [BN] in Equation 4.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 3,988,173) as evidenced by ASTM E112-13.
Regarding claims 1 and 3, Kawano teaches a cold rolled steel sheet (2:3-7) with a composition that overlaps that that claimed (4:21-68, 5:1-68, 6:1-19) with a grain size as large as 8 to 8.5 by ASTM grain size number (3:5-15) (i.e. as large as 18.9 to 22.5 um, ASTM E112-13 Table 4). The values for Equation 1 and Equation 2 evaluated based on the composition of Kawano overlap with that claimed. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claim 1
Kawano 4:21-68, 5:1-68, 6:1-19
Kawano Citation
C
0.02 to 0.08
Not more than 0.10
4:24-34
Mn
0.03 to 0.10
Not more than 0.50
4:48-57
Si
0.10 or less, excld. 0
Not more than 0.10
4:35-47
Al
0.005 to 0.05
0.003 to 0.08
4:58-68, 5:1-2
P
0.015 or less, excld. 0
Opt 0.040 to 0.10
5:67-68, 6:12-19
S
0.01 or less, excld. 0
Impurity
2:19-20
N
0.0026 or less, excld. 0
0.002 to 0.008
5:36-42
B
0.0003 to 0.0036
0.0020 to 0.005
5:23-35
Fe
Remainder
Balance
2:19-20
Average crystal grain size
8 to 16 um
As large as 8 to 8.5 ASTM grain size No. (18.9 to 22.5 um)
3:5-15
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.16 to 1.7
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
0.8 to 1.3
-


	Kawano teaches manufacturing the steel by hot rolling with a hot rolling finish temperature not less than Ar3 point (6:30-32), a coiling temperature that may be higher than 680°C (6:33-46), cold rolling at a reduction of more than 30% (6:47-48), and recrystallization annealing by continuous annealing above 650°C and below A3 for less than 10 minutes (i.e. 600 seconds) (6:49-64).

Instant Specification 13:18 to 17:22
Kawano 6:30-64
Heating
1200°C or more
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Not less than Ar3
Winding
600 to 750°C
Lower than 680°C or higher than 680°C
Cold Roll
50 to 95%
More than 30%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec

-
650 to A3 less than 10 mins (600 secs)


	Kawano teaches adding boron fixes the nitrogen as BN and promotes AlN precipitation (2:40-52, 3:26-30, 5:3-66). The composition (Kawano 4:21-68, 5:1-68, 6:1-19), structure (Kawano 3:5-15), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Kawano 6:30-64) of the prior art are substantially similar to the processes of the invention (applicant’s specification 13:18 to 17:22). It appears that the product of the prior of the prior art is substantially similar to the claimed product, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 1) and between [N], [AlN], and [BN] in Equation 4 (claim 3).
The limitation of the steel sheet being a “continuous self-brazing” steel sheet has been considered and has been determined to recite the purpose or intended use of the instantly claimed cold rolled steel sheet. The composition (Kawano 4:21-68, 5:1-68, 6:1-19) and structure (Kawano 3:5-15) of the prior art are substantially similar to the composition and structure of the invention such that the instantly claimed steel does not distinguish over that of Kawano. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(III).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 3,988,173) in view of Usuki (JP H11-229084 machine translation) and Schwartz (Schwartz. Chapter 3: Elements of the Brazing Process. Brazing. ASM International 2003 pp. 15-62. Citations as page:column:paragraph.) as evidenced by ASTM E112-13.
Regarding claims 1 and 3, Kawano teaches a cold rolled steel sheet (2:3-7) with a composition that overlaps that that claimed (4:21-68, 5:1-68, 6:1-19) with a grain size as large as 8 to 8.5 by ASTM grain size number (3:5-15) (i.e. as large as 18.9 to 22.5 um, ASTM E112-13 Table 4). The values for Equation 1 and Equation 2 evaluated based on the composition of Kawano overlap with that claimed. In the case where the claimed ranges or amounts “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claim 1
Kawano 4:21-68, 5:1-68, 6:1-19
Kawano Citation
C
0.02 to 0.08
Not more than 0.10
4:24-34
Mn
0.03 to 0.10
Not more than 0.50
4:48-57
Si
0.10 or less, excld. 0
Not more than 0.10
4:35-47
Al
0.005 to 0.05
0.003 to 0.08
4:58-68, 5:1-2
P
0.015 or less, excld. 0
Opt 0.040 to 0.10
5:67-68, 6:12-19
S
0.01 or less, excld. 0
Impurity
2:19-20
N
0.0026 or less, excld. 0
0.002 to 0.008
5:36-42
B
0.0003 to 0.0036
0.0020 to 0.005
5:23-35
Fe
Remainder
Balance
2:19-20
Average crystal grain size
8 to 16 um
As large as 8 to 8.5 ASTM grain size No. (18.9 to 22.5 um)
3:5-15
([B]/10.81)/([Al]/26.98)
≥ 0.15
0.16 to 1.7
-
([B]/10.81))/([N]/14.01)
0.8 to 1.6
0.8 to 1.3
-


	Kawano teaches manufacturing the steel by hot rolling with a hot rolling finish temperature not less than Ar3 point (6:30-32), a coiling temperature that may be higher than 680°C (6:33-46), cold rolling at a reduction of more than 30% (6:47-48), and recrystallization annealing by continuous annealing above 650°C and below A3 for less than 10 minutes (i.e. 600 seconds) (6:49-64).

Instant Specification 13:18 to 17:22
Kawano Grade T 7:5-10, 8:1-10, Tables 3, 4
Kawano 6:30-64
Heating
1200°C or more
Above Ar3
-
Hot Roll
Finish temperature Ar3 or more, 875 to 1050°C
Above Ar3
Not less than Ar3
Winding
600 to 750°C
635°C
Higher than 680°C
Cold Roll
50 to 95%
2.3-2.7 to 0.8 (i.e. 65 to 70%)
More than 30%
Anneal
Batch
Continuous

600 to 800°C 5 to 72 hrs
600 to 850°C 20 to 600 sec

-
700°C 1 min (60 sec)

-
650 to A3 less than 10 mins (600 secs)


	Kawano teaches adding boron fixes the nitrogen as BN and promotes AlN precipitation (2:40-52, 3:26-30, 5:3-66). The composition (Kawano 4:21-68, 5:1-68, 6:1-19), structure (Kawano 3:5-15), and processes (i.e. hot rolling, winding, cold rolling, and annealing) (Kawano 6:30-64) of the prior art are substantially similar to the processes of the invention (applicant’s specification 13:18 to 17:22). It appears that the product of the prior of the prior art is substantially similar to the claimed product, including the claimed relationships between [BN] and [AlN] in Equation 3 (claim 1) and between [N], [AlN], and [BN] in Equation 4 (claim 3).
Kawano teaches an Al-killed steel with small amounts of B (2:8-13), but is silent to the steel sheet being a “continuous self-brazing” steel sheet.
Usuki teaches a B containing low-carbon aluminum killed steel ([0004]) copper-plated sheet having excellent copper penetration resistance ([0001]) for use in brazing (i.e. self-brazing; [0022]-[0024]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the B containing Al-killed steel of Kawano to be a self-brazing steel sheet because it is a known type of steel used in brazing (Usuki [0001], [0004], [0022]-[0024]) that allows for fusing and bonding between steel sheets (Usuki [0002]). The composition and structure of Kawano (Kawano Table 3 Grade T, 3:5-15, 4:48-57) are substantially similar to the composition and structure of Usuki (Usuki [0005], [0010]-[0015], and [0031]), which suppresses and prevents coarsening during copper infiltration, preventing brittleness of the grain boundaries and improving aging properties of the base steel sheet (Usuki [0006]).
Usuki teaches brazing ([0022]-[0024]), but is silent to it being continuous.
Schwartz teaches brazing furnaces are either batch or continuous (24:1:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the brazing process of Usuki to be continuous because it turns out the highest-volume production (Schwartz 24:2:1). Further, continuous operation is obvious in light of a batch process of the prior art. MPEP 2144.04(V)(E).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 1735     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735